       Case 18-20745-JAD                    Doc 102 Filed 01/01/20 Entered 01/02/20 00:36:45                                      Desc
                                           Imaged Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Corlea H. Ware                                                    Social Security number or ITIN        xxx−xx−7262
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            WESTERN DISTRICT OF                           Date case filed in chapter 13               2/28/18
PENNSYLVANIA
                                                                                        Date case converted to chapter 7           12/30/19
Case number:          18−20745−JAD


Official Form 309B (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                                                                        12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Corlea H. Ware

2.      All other names used in the
        last 8 years

3.     Address                               4115 Jefferson Avenue
                                             Washington, PA 15301

4.     Debtor's attorney                     David A. Rice                                          Contact phone 724−225−7270
                                             Rice & Associates Law Firm
       Name and address                      15 West Beau Street                                    Email: ricelaw1@verizon.net
                                             Washington, PA 15301

5.     Bankruptcy trustee                    Pamela J. Wilson                                       Contact phone 412−341−4323
                                             810 Vermont Avenue
       Name and address                      Pittsburgh, PA 15234                                   Email: pwilson@pjwlaw.net
                                                                                                               For more information, see page 2 >
Official Form 309B (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                   page 1
         Case 18-20745-JAD                       Doc 102 Filed 01/01/20 Entered 01/02/20 00:36:45                                                    Desc
                                                Imaged Certificate of Notice Page 2 of 4
Debtor Corlea H. Ware                                                                                                           Case number 18−20745−JAD

6. Bankruptcy clerk's office                  U.S. Bankruptcy Court                                            Hours open:
                                              5414 U.S. Steel Tower                                            Mon. − Fri. Pittsburgh Office: 9:00a.m. −
     Documents in this case may be            600 Grant Street                                                 4:30p.m. Erie Office: 9:00a.m. − 4:30p.m.
     filed at this address. You may           Pittsburgh, PA 15219
     inspect all records filed in this case
     at this office or online                                                                                  Contact phone 412−644−2700
     at www.pacer.gov.
                                                                                                               Date: 12/30/19
7. Meeting of creditors                       February 1, 2019 at 11:00 AM                                             Location:

     Debtors must attend the meeting to       The meeting may be continued or adjourned to a later                     First Floor Conference Room, 29
     be questioned under oath. In a joint     date. If so, the date will be on the court docket.                       West Cherry Avenue,
     case, both spouses must attend.
     Creditors may attend, but are not                                                                                 Washington, PA 15301
     required to do so.

8.                       Presumption of abuse                                        The presumption of abuse does not arise.

                         If the presumption of abuse arises, you may have the
                         right to file a motion to dismiss the case under 11
                         U.S.C. § 707(b). Debtors may rebut the presumption
                         by showing special circumstances.

9. Deadlines                                  File by the deadline to object to discharge or to                         Filing deadline: 4/2/19
                                              challenge whether certain debts are dischargeable:
     The bankruptcy clerk's office must
     receive these documents and any
     required filing fee by the following     You must file a complaint:
     deadlines.
                                              • if you assert that the debtor is not entitled to receive a discharge of any debts under any of the
                                                subdivisions of 11 U.S.C. § 727(a)(2) through (7), or

                                              • if you want to have a debt excepted from discharge under 11 U.S.C § 523(a)(2), (4) or (6).

                                              You must file a motion:
                                              • if you assert that the discharge should be denied under § 727(a)(8) or (9).

                                              Deadline for all creditors to file a proof of claim                       Filing deadline: 3/9/20
                                              (except governmental units):
                                              Deadline for governmental units to file a proof of                        Filing deadline: ___________
                                              claim:

                                              Deadlines for filing proof of claim:
                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                              at www.uscourts.gov or any bankruptcy clerk's office. If you do not file a proof of claim by the deadline, you might
                                              not be paid on your claim. To be paid, you must file a proof of claim even if your claim is listed in the schedules
                                              that the debtor filed.
                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                              claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                              example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                              right to a jury trial.


                                              Deadline to object to exemptions:                                         Filing deadline: 30 days after the
                                              The law permits debtors to keep certain property as exempt. If you        conclusion of the meeting of creditors
                                              believe that the law does not authorize an exemption claimed, you
                                              may file an objection.

10. Creditors with a foreign                   If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
    address                                    asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                               United States bankruptcy law if you have any questions about your rights in this case.
11. Liquidation of the debtor's                The bankruptcy trustee listed on the front of this notice will collect and sell the debtor's
    property and payment of                    property that is not exempt. If the trustee can collect enough money, creditors may be paid
    creditors' claims                          some or all of the debts owed to them in the order specified by the Bankruptcy Code. To
                                               ensure you receive any share of that money, you must file a proof of claim as described
                                               above.
12. Exempt property                            The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                               sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                               may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                               believe that the law does not authorize an exemption that the debtors claim, you may file an
                                               objection. The bankruptcy clerk's office must receive the objection by the deadline to object
                                               to exemptions in line 9.
Official Form 309B (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                                      page 2
         Case 18-20745-JAD         Doc 102 Filed 01/01/20 Entered 01/02/20 00:36:45                  Desc
                                  Imaged Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                    Western District of Pennsylvania
In re:                                                                                  Case No. 18-20745-JAD
Corlea H. Ware                                                                          Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0315-2           User: nsha                   Page 1 of 2                   Date Rcvd: Dec 30, 2019
                               Form ID: 309B                Total Noticed: 34


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 01, 2020.
db             +Corlea H. Ware,    4115 Jefferson Avenue,    Washington, PA 15301-9342
aty            +Anthony T. Kovalchick,    PA Office of the Attorney General,     1251 Waterfront Place,
                 Mezzanine Level,    Pittsburgh, PA 15222-4227
aty            +Jodi L. Hause,    Phelan Hallinan Diamond & Jones, LLP,     Omni William Penn Office Tower,
                 555 Grant Street, Suite 300,    Pittsburgh, PA 15219-4408
aty            +Scott R. Lowden,    Nicotero & Lowden PC,    3948 Monroeville Blvd., Suite 2,
                 Monroeville, PA 15146-2437
aty            +Thomas Song,    Phelan Hallinan Diamond & Jones, LLP,     1617 JFK Boulevard,   Suite 1400,
                 Philadelphia, PA 19103-1814
r              +Melissa A. Dryer,    Keller Williams,    460 Washington Rd., Ste 2,    Washington, PA 15301-2765
cr             +Office of Attorney General, Pennsylvania Departmen,     Office of Attorney General,
                 5th Floor, Manor Complex,    564 Forbes Avenue,    Pittsburgh, PA 15219-2992
14782852       +Account Recovery / Ditronics Financial,     Attn: Bankruptcy,    3031 N 114th St,
                 Milwalkee, WI 53222-4218
14782856      ++COLUMBIA GAS,    290 W NATIONWIDE BLVD 5TH FL,    BANKRUPTCY DEPARTMENT,    COLUMBUS OH 43215-4157
               (address filed with court: Columbia Gas,      P.O. Box 742537,    Cincinnati, OH 45274)
14782855       +Cmwlth of PA Dept of Revenue,    11 Parkway Ctr, #175,     Pittsburgh, PA 15220-3623
14782857       +Convergent / Direct TV,    800 SW 39th Street,    P.O. Box 9004,    Renton, WA 98057-9004
14782859       +Credit Coll USA / Washington Eye Center,     16 Distributor Dr Ste 1,    Morgantown, WV 26501-7209
14782860       +E. Ronald Salvitti, MD,    750 E. Beau St.,    Washington, PA 15301-6661
14782862       +PA Dept of Revenue,    11 Parkway Ctr, #175,    Pittsburgh, PA 15220-3623
14782864       +Palermo & Kissinger,    9 East Beau Street,    Washington, PA 15301-4718
14866024       +Palermo/Kissinger & Associates, P.C.,     9 East Beau St.,    Washington, PA 15301-4701
14782865       +Quality Asset Recovery /Cornerstone Care,     Po Box 239,    Gibbsboro, NJ 08026-0239
14821716        UPMC Physician Services,    PO Box 1123,    Minneapolis, MN 55440-1123
14782867       +Wells Fargo Bank NA,    c/o Elizabeth Bennett, Esq.,    1617 JFK Blvd., Suite 1400,
                 Philadelphia, PA 19103-1814
14782868        Wells Fargo Home Morgage,    Written Correspondence Resolutions,     Mac#2302-04e,
                 DesMoines, IA 50306

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: ricelaw1@verizon.net Dec 31 2019 02:17:17         David A. Rice,
                 Rice & Associates Law Firm,    15 West Beau Street,      Washington, PA 15301
tr             +EDI: QPJWILSON.COM Dec 31 2019 07:08:00       Pamela J. Wilson,     810 Vermont Avenue,
                 Pittsburgh, PA 15234-1222
smg             E-mail/Text: RVSVCBICNOTICE1@state.pa.us Dec 31 2019 02:17:35          Pennsylvania Dept. of Revenue,
                 Department 280946,    P.O. Box 280946,    ATTN: BANKRUPTCY DIVISION,
                 Harrisburg, PA 17128-0946
ust            +E-mail/Text: ustpregion03.pi.ecf@usdoj.gov Dec 31 2019 02:17:44
                 Office of the United States Trustee,     Liberty Center.,     1001 Liberty Avenue, Suite 970,
                 Pittsburgh, PA 15222-3721
14782853       +EDI: CAPITALONE.COM Dec 31 2019 07:08:00       Capital One,
                 Attn: General Correspondence/Bankruptcy,     Po Box 30285,     Salt Lake City, UT 84130-0285
14782858       +EDI: CCS.COM Dec 31 2019 07:08:00       Credi Collect Ser / Geico Casualty Co.,
                 725 Canton Street,    Norwood, MA 02062-2679
14782861        EDI: IRS.COM Dec 31 2019 07:08:00       Internal Revenue Service,      1000 Liberty Avenue,
                 Pittsburgh, PA 15222
14825885        E-mail/PDF: resurgentbknotifications@resurgent.com Dec 31 2019 02:24:47
                 LVNV Funding, LLC its successors and assigns as,      assignee of Homecomings Financial,
                 Network, Inc.,   Resurgent Capital Services,      PO Box 10587,    Greenville, SC 29603-0587
14888001        E-mail/Text: blegal@phfa.org Dec 31 2019 02:17:46         PHFA/HEMAP,    211 NORTH FRONT ST,
                 PO BOX 8029,   HARRISBURG, PA 17105
14782863       +E-mail/Text: blegal@phfa.org Dec 31 2019 02:17:46         Pa Housing Finance Agency,
                 2101 N. Front Street,    Harrisburg, PA 17110-1086
14790181        E-mail/Text: RVSVCBICNOTICE1@state.pa.us Dec 31 2019 02:17:35
                 Pennsylvania Department of Revenue,     Bankruptcy Division P O Box 280946,
                 Harrisburg PA 17128-0946
14782866       +EDI: VERIZONCOMB.COM Dec 31 2019 07:08:00        Verizon,
                 Verizon Wireless Bankruptcy Administrati,     500 Tecnolgy Dr Ste 500,
                 Weldon Springs, MO 63304-2225
14822131        EDI: AIS.COM Dec 31 2019 07:08:00       Verizon,    by American InfoSource LP as agent,
                 PO Box 248838,   Oklahoma City, OK 73124-8838
14799986        EDI: WFFC.COM Dec 31 2019 07:08:00       Wells Fargo Bank, N.A.,      Default Document Processing,
                 N9286-01Y,   1000 Blue Gentian Road,     Eagan MN 55121-7700
                                                                                                 TOTAL: 14

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr              Wells Fargo Bank, N.A.
            Case 18-20745-JAD              Doc 102 Filed 01/01/20 Entered 01/02/20 00:36:45                                Desc
                                          Imaged Certificate of Notice Page 4 of 4


District/off: 0315-2                  User: nsha                         Page 2 of 2                          Date Rcvd: Dec 30, 2019
                                      Form ID: 309B                      Total Noticed: 34

14862524*        ++COLUMBIA GAS,   290 W NATIONWIDE BLVD 5TH FL,   BANKRUPTCY DEPARTMENT,    COLUMBUS OH 43215-4157
                  (address filed with court: Columbia Gas of Pennsylvania,    PO Box 117,    Columbus, OH 43216)
14983986*          Pennsylvania Department of Revenue,   Bankruptcy Division P O Box 280946,
                    Harrisburg PA 17128-0946
14782854        ##+Capital One Bank (USA) NA,   c/o Michael Ratchford, Esq.,   409 Lackawana Ave., Suite 3C,
                    Scranton, PA 18503-2059
                                                                                                TOTALS: 1, * 2, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 01, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 30, 2019 at the address(es) listed below:
              Anthony T. Kovalchick    on behalf of Creditor   Office of Attorney General, Pennsylvania
               Department of Revenue akovalchick@attorneygeneral.gov
              David A. Rice    on behalf of Debtor Corlea H. Ware ricelaw1@verizon.net, lowdenscott@gmail.com
              Jodi L. Hause    on behalf of Creditor   Wells Fargo Bank, N.A. jodi.hause@phelanhallinan.com,
               pawb@fedphe.com
              Office of the United States Trustee    ustpregion03.pi.ecf@usdoj.gov
              Pamela J. Wilson    pwilson@pjwlaw.net, pwilson@ecf.axosfs.com
              Ronda J. Winnecour    cmecf@chapter13trusteewdpa.com
              Scott R. Lowden    on behalf of Debtor Corlea H. Ware niclowlgl@comcast.net
              Thomas Song     on behalf of Creditor   Wells Fargo Bank, N.A. pawb@fedphe.com
                                                                                             TOTAL: 8
